Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward W. Anderson appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing his employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and we affirm for the reasons stated by the district court. Anderson v. Waste Mgmt. of Wilmington, No. 7:15-cv-00014-FL, 2016 WL 1183114 (E.D.N.C. Mar. 28, 2016). We dispense with oral argument because the *679facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED